ORDER
The Disciplinary Review Board on May 4, 1998, having filed with the Court its decision concluding that ROBERT A. HOLLIS of HACKENSACK, who was admitted to the bar of this State in 1971, and who thereafter was suspended from practice for a period of three years, effective October 81, 1993, and who remains suspended at this time, should be suspended from practice for a further period of one year, for violating Administrative Guideline No. 23 by failing to notify a client of his suspension; Rule 1:20-20 by recommending an attorney to a client after being suspended; RPC 1.16(d) in failing to act in accordance with assurances to an ethics system investigator that he would deliver said files;
And good cause appearing;
It is ORDERED that ROBERT A. HOLLIS is hereby suspended from the practice of law for a period of one year, effective immediately, and until further Order of the Court; and it is further
*13ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.